DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/05/2021 are accepted by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Streeter on 06/17/2022.
The application has been amended as follows: 
CLAIM 1
A skeletal isomerization process comprising the steps of:
(a) feeding a hydrocarbon feed comprising at least one olefin, for a first period of time in a range from 1 to 3 hours, at a weight hourly space velocity (WHSV) in [[the]] a range of from 1 to 100 hr-1 to a reactor containing an isomerization catalyst comprising a zeolite catalyst, wherein the reactor is maintained at a first temperature in a range of from about 380°C to about 425°C during the first period of time; 
(b) halting the feeding of the hydrocarbon feed comprising at least one olefin to the reactor for a second period of time in a range of 1 to 3 hours, wherein the reactor is maintained at a second temperature in a range of from about 420°C to about 450°C during the second period of time, wherein coking of the isomerization catalyst increases during the second period of time; and[[,]] 
(c) resuming the feeding of the hydrocarbon feed comprising at least one olefin to the reactor for a third period of time, wherein at least a portion of the at least one olefin in the hydrocarbon feed is isomerized to at least one skeletal isomer and wherein the reactor is maintained at a third temperature during the third period of time. 

CLAIMS 12, 14, 15, 17, and 19: Canceled.

CLAIM 16, line 1:
The skeletal isomerization process of claim [[15]] 1, wherein the third temperature is the same

CLAIM 20, line 1:
The skeletal isomerization process of claim [[19]] 1, wherein the isomerization catalyst is a

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or makes obvious the claimed skeletal isomerization process. Particularly, no prior art of record, teaches or reasonably suggests the claimed step of halting the feeding of the hydrocarbon feed to the reactor for a second period of time of 1 to 3 hours, wherein the reactor is maintained at a second temperature in a range from about 420°C to about 450°C during the second period of time, wherein coking of the isomerization catalyst increases during the second period of time. 
Applicant has shown that the coking, formed during “the second period of time,” is beneficial in terms of selectivity and yield of a desirable isomer. The instant specification provides an example where an isobutylene isomerization with a H-FER catalyst with a 3-hour period of no feed flow (“Example 1”) is compared to an isobutylene isomerization under the same conditions except having no stoppage of feed flow (“Comparative Example 1”) (Spec., [0106]-[0113]).  In Example 1, an initial isomerization was performed for 3 hours, followed by a 3-hour period of no feed flow, before resuming (re-starting) of feed flow. The result shows: (i) the yield of linear C4 olefin, which is the desirable isomer, in Example 1 is higher than that of Comparative Example 1 throughout the remainder of the run (about 30 hours); (ii) the total yield of linear C4 olefin in Example 1 is higher than Comparative Example 1 despite the 3-hour feed stoppage in Example 1; and (iii) the yield of unwanted C5+ heavies is reduced in Example 1, relative to Comparative Example 1 (Spec., [0110]-[0112]; see Fig. 1A). Similar results (improved yield and selectivity) are obtained in n-butene isomerization (Spec., [0120]-[0127]; Fig. 4A).
Benazzi et al. (US Pat. 5,817,907) is considered the closest prior art of record to the claimed invention. The reference, which is directed to a process for skeletal isomerization of linear olefins, teaches utilizing a zeolite catalyst which has been pre-treated by coking at particular conditions (Abstract). The pretreatment takes place at a space velocity of 0.1-45 h-1 at a temperature of 300-550 °C for a period of 0.5 – 48 h with a C4-C20 hydrocarbon, which is then followed by an isomerization reaction step (col. 3, line 31 – col. 4, line 19). However, Benazzi does not teach or reasonably suggest that there could be a period of time, between the pretreatment step and the isomerization reaction step, where the feed flow is stopped while the temperature is maintained specifically for a period of 1-3 hours at a temperature of from about 420°C to about 450°C, as required by the claimed process.
Selectivity increase for a desirable isomer due to the formation of coke on a zeolite catalyst, especially in C4 olefin isomerization, is generally known in the art, as evidenced by Guisnet et al. (“Skeletal Isomerization of n-Butenes” JOURNAL OF CATALYSIS 158, 551–560 (1996); cited in IDS dated 02/08/2022) (see pg. 552, “1. Preliminary Study of 1-Butene and Isobutene Transformations”). Conducting a pretreatment to pre-coke a zeolite catalyst in a skeletal isomerization is also known in the art, as discussed above in relation to Benazzi. However, there is no sufficient teaching or suggestion in the prior art that would have reasonably motivated to one skilled in the art to operate a skeletal isomerization to include a feed stoppage step in the manner required by the instant invention.
Murray et al. (US Pat. 5,648,585; cited in IDS dated 02/08/2022) is considered pertinent to applicant's disclosure. Murray discloses a skeletal isomerization process for converting linear olefins to isoolefins, the process comprising (i) operating an isomerization of a linear olefin in the presence of a zeolite catalyst, (ii) stopping the hydrocarbon feed, when sufficient coke has deposited on the catalyst, and then regenerating the spent catalyst with an oxygen-containing gas to burn off coke deposited on the catalyst, and (ii) resuming the isomerization step with a regenerated catalyst (Abstract; col. 9, lines 49-63; col. 10, lines 59-61; cl. 1). While Murray teaches a step of stopping the hydrocarbon feed, this step is performed specifically for catalyst regeneration to remove coke on the catalyst and thus the reference is considered to teach away from the claimed process of instant application in which “coking of the isomerization catalyst increases during the second period of time.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772